In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
       ___________________________

            No. 02-19-00056-CR
       ___________________________

   KEDRICK DEON THOMAS, Appellant

                      V.

           THE STATE OF TEXAS


 On Appeal from Criminal District Court No. 3
            Tarrant County, Texas
         Trial Court No. 1543324D


 Before Sudderth, C.J.; Birdwell and Bassel, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

      Appellant Kendrick Deon Thomas appeals his conviction for arson of a

habitation, a first-degree felony to which he made an open plea of guilty in a bid for

community supervision. See Tex. Penal Code Ann. § 28.02(a), (d)(2). The trial court

found the indictment’s deadly weapon allegations true and sentenced him to eleven

years’ confinement. See id. § 12.32 (stating first-degree felony punishment term as

confinement for life or not less than 5 years or more than 99 years and up to a

$10,000 fine).

      Appellant’s court-appointed appellate counsel filed a motion to withdraw as

counsel and a brief in support of that motion. See Anders v. California, 386 U.S. 738,

744–45, 87 S. Ct. 1396, 1400 (1967). While counsel’s brief and motion did not strictly

follow the requirements of Anders v. California, which requires presenting a

professional evaluation of the record demonstrating why there are no arguable grounds

for relief, cf. id., 87 S. Ct. at 1400,1 we independently examined the entire record, as is

our duty upon the filing of an Anders brief. See Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—Fort


      1
         Counsel’s Anders brief here provides only conclusions and no analysis. Cf.
Stafford, 813 S.W.2d at 510 & nn.2–3 (identifying first Anders brief that merely made
conclusions as “obviously deficient” and complaining that second Anders brief’s
“cursory review of the evidence” was also inadequate). While our review of the
record reflects that the appeal is indeed frivolous, i.e., that counsel came to the right
conclusion, we expect a more diligent demonstration of the work leading to that
conclusion from an attorney who files an Anders brief.


                                            2
Worth 1995, no pet.); see also Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351

(1988). Appellant filed a pro se response. The State agreed with Appellant’s counsel’s

assessment of the case and has not filed a brief.

      We have carefully reviewed the record, counsel’s brief,2 and Appellant’s pro se

response and have determined that this appeal is wholly frivolous and without merit;

we find nothing in the record that might arguably support the appeal. See Bledsoe v.

State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206
S.W.3d 684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion

to withdraw and affirm the trial court’s judgment.



                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 27, 2020




      2
        Based on our stringent review of the record and our conclusion that the appeal
is indeed frivolous, ordering counsel to file another brief or abating the appeal for the
appointment of new appellate counsel would result in a waste of resources for all
involved because there are no arguable issues presented on this record. Cf. Stafford,
813 S.W.2d at 510 & n.2, 511.


                                            3